DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Group and/or Art Unit of your application has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1648, Examiner Foley. 
Election/Restrictions
Applicant’s election without traverse of:
Species Set 1 (organism): virus, SARS-CoV-2;
Species Set 2 (medication): antiviral, ritonavir;
Species Set 3 (disease): coronavirus disease (COVID-19);
Species Set 4 (organism in patient): organism is in patient at the time of administration;
Species Set 5 (route of administration): nasal;
Species Set 6 (methylene blue enhancer): gold nanoparticles;
Species Set 7 (additional compound in vaccine): toll-like receptor 4; and
Species Set 8: (co-administered medication) GSK inhibitor, 
in the reply filed on September 28, 2022 is acknowledged.
	Claims 1-30 are pending; claims 6-11, 14, 16-18, 21, 26; and claims 1-5, 12, 13, 15, 19, 20, 22-25, and 27-30 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2022 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 13, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 is drawn to a “therapeutic vaccine method for a medical condition of a patient” in line 1, and describes steps “to form a therapeutic vaccine”, recited in line 19. However, since there is no active step recited for administering the vaccine, the claim is incomplete in supporting the recited preamble for “a therapeutic vaccine method for a medical condition of a patient”. This rejection affects all dependent claims that do not require a step of administration.
Claims 12 and 30 refer to “one or more cell pathway inhibitors”.  The recited phrase is vague and indefinite.  It cannot be determined what “cell pathway”, or genus thereof, is intended to be inhibited. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 12, 13, 15, 19, 20, 22-25, and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is drawn to a “therapeutic vaccine method for a medical condition of a patient” in line 1, and describes steps “to form a therapeutic vaccine”, recited in line 19. However, since there is no active step recited for administering the vaccine, the claim is incomplete in supporting the recited preamble for “a therapeutic vaccine method for a medical condition of a patient”. Instant claims 5, 13, and 27-30 depend directly on claim 1 and do not ameliorate the ambiguity recited in instant claim 1. 
Claim 5 further requires the step of administering metformin with GSK inhibitors and performing kidney dialysis or electrophoresis to remove excess toxins from the patient’s body. The skilled artisan would be unable to identify or predict the requisite genus of “GSK inhibitors”, as evidenced by Agrawal et al. (Medicinal Chemistry Research. 2013; 22: 5504-5535) and Xu et al. (European Journal of Medicinal Chemistry 164 (2019) 448e470). 
Claim 13 recites additional steps for preparing the therapeutic vaccine and additionally requires adding one or more additional medications to the extracted antigens, “at a low non-toxic dose to the patient, but at a dose that is still toxic to the organisms”.  There is no teaching, guidance or working example describing the genus of “additional medications” claimed or how the skilled artisan would predict generic medications delivered “at a low non-toxic dose to the patient, but at a dose that is still toxic to the organisms”, as asserted by the claim. 
Claim 27 states that the therapeutic vaccine is formed from a plurality of different virus types to treat a coronavirus and another latent viral infection. The multitude of possible other latent viral infections would be unpredictable to the skilled artisan and a vaccine to treat and/or prevent another unknown latent virus type would be unpredictable and may not exist for the additional latent viral infection. There is no disclosure instantly provided to bridge the gaps between an additional unknown viral infection and a vaccine specific for it. 
Claim 28 requires that the instant therapeutic vaccine is mixed with another vaccine. 
Instant claim 29 requires adding synthetically produced peptoids.  According to Clapperman et al. ("A field guide to optimizing peptoid synthesis." ACS Polymers Au (2022), synthesis of peptoids is unpredictable in the current state of the art. 
Instant claim 30 requires the further addition of adjuvants and “one or more cell pathway inhibitors”.  It cannot be determined what “cell pathway”, or genus thereof, is intended to be inhibited. According to Figures 1-3 of Webster et al. (Frontiers in Cell and Developmental Biology 8 (2020): 365), there are a myriad of pathways in a cell regarding TNF signaling. The skilled artisan would be unable to determine which cell pathway is intended to be intended or how to inhibit it or what material to inhibit the pathway with. There is no description of an inhibitor that inhibits a specific cell pathway, as asserted.  
The instant “therapeutic vaccine” produced in instant claim 1 is administered in instant claim 2. The term vaccine has an art-recognized meaning and generally references compositions
administered to stimulate an immune response. A preventive (prophylactic) vaccine is used to
prevent initial infection, while a therapeutic (treatment) vaccine is given after infection to
enhance the body’s immune response and arrest disease progression or reduce its severity. In the instant case, the claims are directed to a therapeutic vaccine that “simultaneously produces a therapeutic response and a humoral and cellular immune response to viruses, bacteria, fungi, parasites, or tumor cells already present in the body of the patient at the time of administration without resulting in deleterious side effects to the patient.”, as asserted by instant claim 2. Claim 2 recites the target objective of all vaccine development and production. However, the assertion claimed is not satisfied in the instant disclosure and is not remedied as predictable in the current state of the art. The “therapeutic vaccine” administered in claim 2 comprises viruses (elected SARS-CoV-2) that have been killed by methylene blue. The skilled artisan would not predict therapeutic efficacy with the instant composition, as claimed. 
	Chuang et al. (Pharmaceuticals. May 2022; 15 (5), 621) teach that while methylene blue inhibits entry and replication of SARS-CoV-2, binding behavior, kinetics, and affinity were indeterminable from surface plasmon resonance (SPR) measurements, see section 2.1. Methylene blue is a promiscuous protein-protein interaction (PPI) inhibitor with low specificity, see section 2.2, with low micromolecular potency, see Figure 3, and a narrow therapeutic index, see Figure 5. Also see the title, abstract, and sections 1 and 3. In the paragraph bridging pages 10-11, Chuang et al. points to reference [55] as an example showing that patients that received methylene blue had decreased inflammatory markers, oxygen requirements, and a reduced trend in hospital stays. Reference [55] of Chuang et al. corresponds to Patidar et al. (International Journal of Medical Arts. February 2022; 4 (2): 2129-2132). However, Patidar et al. conclude that COVID-19-infected patients that received nebulized methylene blue (NMB): 

“showed no significant differences in outcome measures for oxygen saturation and duration of hospitalization among those receiving NBM.”

See the “Conclusion” section of the abstract, Table 2, and the “Conclusion” on page 2132.
	Wilder-Smith et al. (New England Journal of Medicine. Sept. 2021; 385 (10): 946-948) review the effectiveness of Coronavac, an aluminum hydroxide-adjuvanted inactivated whole-virus vaccine. In the second column on page 947, Wilder-Smith et al. state that pervasive, inactivated whole-virus vaccine administration in Bahrain, Chile, and Mongolia, have not resulted in reduced incidence of Covid-19. Wilder-Smith et al. propose that poor vaccine effectiveness against mild and asymptomatic infections leads to breakthrough infections, sustaining virus transmission in the population. In addition, the prevalence of seropositivity and clinical protection decreases to 17% in 6 months after receiving Coronavac. Sevinc et al. (Epidemiology and Infection. 2022; 150, e35: 1-6) evaluate the effectiveness of Coronavac on intensive care unit survival. As shown in Figures 2a and 2b, ICU mortality and hospital mortality rates were similar between Coronavac-vaccinated patients and unvaccinated patients. 
	As evidenced by the teachings of Chuang et al., Patidar et al., Wilder-Smith et al., and Sevinc et al., the skilled artisan would not predict therapeutic efficacy upon administration of a SARS-CoV-2 whole-virus inactivated with methylene blue, as instantly claimed. The skilled artisan would also not predict the effective dose to administer the instant composition that simultaneously produces a therapeutic response and a humoral and cellular immune response to viruses…already present in the body of the patient at the time of administration without resulting in deleterious side effects to the patient.”, as asserted in instant claims 2, 4, 15, as evidenced by the teachings in the state of the art. 
 Claim 3 further requires the step of administering metformin with GSK inhibitors and performing kidney dialysis or electrophoresis to remove excess toxins from the patient’s body. The skilled artisan would be unable to identify or predict the requisite genus of “GSK inhibitors”, as evidenced by Agrawal et al. (Medicinal Chemistry Research. 2013; 22: 5504-5535) and Xu et al. (European Journal of Medicinal Chemistry 164 (2019) 448e470). 
Instant claim 12 requires the further addition of adjuvants and “one or more cell pathway inhibitors”.  It cannot be determined what “cell pathway”, or genus thereof, is intended to be inhibited. According to Figures 1-3 of Webster et al. (Frontiers in Cell and Developmental Biology 8 (2020): 365), there are a myriad of pathways in a cell regarding TNF signaling. The skilled artisan would be unable to determine which cell pathway is intended to be intended or how to inhibit it or what material to inhibit the pathway with. There is no description of an inhibitor that inhibits a specific cell pathway, as asserted.  
Instant claims 19 and 20 specify that the virus is propagated in yeast to stimulate mutations rapidly so that the therapeutic vaccine induces a humoral and cellular immune response against past, present, and future variants of the organism. These claimed assertions have not been remedied by the current state of the art.  Haas et al. (STAR protocols 2.4 (2021): 100869) describe a protocol to identify SARS-CoV-2 escape mutants using yeast screening and deep mutational scanning, see the Figure on page 1. On pages 29-30, Haas et al. describe limitations using the protocol, including:
Each mutation is pleiotropic with unpredictable potential changes in the fitness of the virus. Thus, the escape mutants identified by this protocol will necessarily be a subset of the escape mutants for these same positions observed in nature. Finally, given that a mutation was observed in the population, the output is binary (yes/no for an escape mutant). Some true escape mutants may be missed if the mutation does not appear with high enough frequency in the antibody population. This is especially true if ER values are close to the cutoff, if the mutation is not sampled in the reference library, or if the control population has some aberrations that skew the ER threshold higher.

The skilled artisan would not predict therapeutic vaccine efficacy upon administration of a whole-SARS-CoV-2-inactivated vaccine against circulating variants.  Perez-Then et al. ("Immunogenicity of heterologous BNT162b2 booster in fully vaccinated individuals with CoronaVac against SARS-CoV-2 variants Delta and Omicron: the Dominican Republic Experience."  Medrxiv. Jan 1, 2021) teach that subjects vaccinated with Coronavac possessed no neutralizing antibody against the Omicron variant, see the abstract and Discussion sections.
	Instant claims 22-25 are drawn to a therapeutic vaccination method of the instant composition comprising a methylene blue-inactivated whole cell SARS-CoV-2 virus and another vaccine to treat a latent infection, by administering the instant vaccine to a patient using a conical nasal drug delivery implant. However, Patidar et al. conclude in the “Conclusion” section of the abstract, Table 2, and the “Conclusion” on page 2132, that COVID-19-infected patients that received nebulized methylene blue (NMB): 
“showed no significant differences in outcome measures for oxygen saturation and duration of hospitalization among those receiving NBM.”
Wilder-Smith et al. and Sevinc et al. separately teach poor vaccine effectiveness of Coronavac, an aluminum hydroxide-adjuvanted inactivated whole-virus vaccine. Therefore, therapeutic efficacy of the instant vaccine comprising a SARS-CoV-2 whole-virus inactivated with methylene blue would be unpredictable to the skilled artisan. There is no guidance or working examples instantly provided to bridge the gap between the knowledge in the current state of the art and the assertions of therapeutic vaccine efficacy in the instant disclosure. For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make and use the invention.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648